I concur in the affirmance of the judgment, but am not in accord with the part of the opinion which says, "and in viewing the actions of the chicken hawks in retrospect, it can be seen that the appellant's negligence in permitting the uninsulated guy wire to remain in contact with the wires in the fence, was a decidedly contributing factor in bringing harm to respondent."
If it was necessary to view what occurred in retrospect, in order to affirm the judgment, I would vote to reverse it. One should not be held liable in damages for his conduct if he could not have foreseen it might be dangerous to others, or their property.
While appellant could not foresee that the two hawks would so cooperate as to transfer the electrical current from its transmission line to its guy wire, it was charged with notice that this might be done by any one or more of many causes. Knowing this, its negligence consisted in maintaining the guy wire in contact with the wires of the fence, for it also knew that should something occur to transfer the electrical current from the transmission wire to the guy wire, the guy wire would transmit it to the wires of the fence rendering them exceedingly dangerous to life and property.
This negligence was not merely a "contributing factor in bringing harm to respondent"; it was the proximate cause of the destruction of, and damage to, his property.